Name: Commission Regulation (EEC) No 2932/93 of 25 October 1993 amending Regulation (EEC) No 2177/92 laying down detailed rules for the application of the specific supply arrangements for the Azores, Madeira and the Canary Islands with regard to sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  trade;  regions of EU Member States;  cooperation policy
 Date Published: nan

 Avis juridique important|31993R2932Commission Regulation (EEC) No 2932/93 of 25 October 1993 amending Regulation (EEC) No 2177/92 laying down detailed rules for the application of the specific supply arrangements for the Azores, Madeira and the Canary Islands with regard to sugar Official Journal L 265 , 26/10/1993 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 53 P. 0108 Swedish special edition: Chapter 3 Volume 53 P. 0108 COMMISSION REGULATION (EEC) No 2932/93 of 25 October 1993 amending Regulation (EEC) No 2177/92 laying down detailed rules for the application of the specific supply arrangements for the Azores, Madeira and the Canary Islands with regard to sugarTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2177/92 (3), as amended by Regulation (EEC) No 1788/93 (4), lays down sugar supply conditions in respect of Madeira; whereas, to this end, such conditions provide for the granting of aid for the supply of white sugar of Community origin produced in accordance with the quota provisions of Article 24 (1) (a) of Council Regulation (EEC) No 1785/81 (5), as last amended by Regulation (EEC) No 1548/93 (6); Whereas this origin condition means that Madeira will be subject to random supply dependent, in view of the traditional trade flows between continental Portugal and Madeira, in particular on the availability of raw sugar from the French Overseas Departments processed into white sugar in Portuguese refineries; whereas, to facilitate the said supply to Madeira, the supply aid should be extended to cover white sugar in free circulation in Community regions other than Madeira; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is added to Article 2 (1) of Regulation (EEC) No 2177/92: 'However, in respect of the consignments to Madeira referred to in the first subparagraph, these may also, and under the same conditions, comprise white sugar in free circulation in other regions of the Community'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 217, 31. 7. 1992, p. 71. (4) OJ No L 163, 6. 7. 1993, p. 14. (5) OJ No L 177, 1. 7. 1981, p. 4. (6) OJ No L 154, 25. 6. 1993, p. 10.